Exhibit 10.1

VCA INC.

DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

VCA INC.

DEFERRED COMPENSATION PLAN

VCA Inc., a Delaware corporation (the “Company”), on behalf of the Company,
Vicar Operating, Inc., a Delaware corporation, and the Related Companies, hereby
establishes the VCA Inc. Deferred Compensation Plan (the “Plan”), effective
May 1, 2017 (the “Effective Date”), for the purpose of attracting and retaining
high quality executives, veterinarians and Directors, and promoting in them
increased efficiency and an interest in the successful operation of the Company
and its Related Companies. The Plan is intended to, and will be interpreted to,
comply in all respects with Code Section 409A and those provisions of ERISA
applicable to an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of “management or highly compensated
employees.”

ARTICLE 1

DEFINITIONS

1.1 “401(k) Refund Offset Amount” means, for any particular Plan Year, an amount
of Base Salary, if any, that is approximately equal to the gross amount that is
refunded to a Participant under a plan qualified pursuant to Code Section 401(k)
during a Plan Year as a result of such qualified plan’s nondiscrimination
testing for the prior Plan Year.

1.2 “Account” or “Accounts” means the bookkeeping account or accounts
established under this Plan pursuant to Article 4.

1.3 “Base Salary” means a Participant’s annual base salary, excluding incentive
and discretionary bonuses, commissions, reimbursements and other non-regular
remuneration, received from the Company or any Related Company, as applicable,
prior to reduction for any salary deferrals under benefit plans sponsored by the
Company, including but not limited to, plans established pursuant to Code
Section 125 or qualified pursuant to Code Section 401(k).

1.4 “Beneficiary” or “Beneficiaries” means the person, persons or entity
designated as such pursuant to Section 7.1.

1.5 “Board” means the Board of Directors of the Company.

1.6 “Bonus(es)” means amounts paid to the Participant by the Company, or any
Related Company, as applicable, in the form of discretionary or incentive
compensation or any other bonus designated by the Committee, before reductions
for contributions to or deferrals under any pension, deferred compensation or
benefit plans sponsored by the Company.

1.7 “Cause” means, (a) with respect to any Participant who is a party to an
employment or service agreement or employment policy manual with the Company or
any Related Companies and which agreement or policy manual provides for a
definition of Cause, as defined therein; and (b) with respect to any other
Participant, (i) the commission of, or plea of guilty or no contest to, a felony
or a crime involving moral turpitude or the commission of any other act
involving willful malfeasance or material fiduciary breach with respect to the
Company or a Related Company; (ii) commission (whether by act or omission) of an
act involving deceit,

 

1



--------------------------------------------------------------------------------

fraud, dishonesty, perjury or embezzlement regarding the Company or any Related
Companies; (iii) breach of any of the Company’s or a Related Company’s written
policies or procedures applicable to the Participant, which is not cured, if
curable (as determined by the Committee), within ten calendar days of notice
from the Company; (iv) repeatedly being under the influence of drugs or alcohol
(other than over-the-counter or prescription medicine or other medically-related
drugs to the extent they are taken in accordance with their directions and under
the supervision of a physician) which inhibits the performance of the
Participant’s duties, or, while under the influence of such drugs or alcohol,
engaging in inappropriate conduct during the performance of the Participant’s
duties to the Company or any Related Company; (v) failure to follow lawful
directives of the Participant’s supervisor or the Board that are commensurate
with the Participant’s position; (vi) continued refusal to substantially perform
the duties of the Participant’s position, which is not cured, if curable (as
determined by the Committee), within ten days of notice from the Company or any
Related Company; (vii) action or conduct that results in or could reasonably be
expected to result in reputational or economic harm to the Company or any
Related Company; (viii) gross negligence or willful misconduct with respect to
the Company or a Related Company; or (ix) material violation of state or federal
securities laws. The Committee, in its absolute discretion, will determine the
effect of all matters and questions relating to whether a Participant has been
discharged for Cause.

1.8 “Change in Control Event” means a “change in the ownership,” “change in
effective control,” or “change in the ownership of a substantial portion of the
assets,” as determined in accordance with Treas. Reg. § 1.409A-3(i)(5),
including without limitation the identification of the relevant corporation to
which a “change in control event” must relate under Treas. Reg.
§1.409A-3(i)(5)(ii). Notwithstanding the foregoing, the consummation of the
transactions contemplated in the Agreement and Plan Of Merger (“Merger
Agreement”), dated as of January 7, 2017, by and among the Company, MMI
Holdings, Inc., a Delaware corporation (“Acquiror”), Venice Merger Sub Inc., a
Delaware corporation and direct or indirect wholly owned Subsidiary of Acquiror
(“Merger Sub”), and Mars, Incorporated, a Delaware corporation (“Parent”)
whereby, pursuant to the terms of the Merger Agreement, the Merger Sub will
merge with and into the Company, with the Company being the surviving
corporation and the Company will become a direct or indirect wholly owned
Subsidiary of Acquiror and Parent, will not be treated as a Change in Control
Event for purposes of this Agreement.

1.9 “Code” means the Internal Revenue Code of 1986, as amended, as interpreted
by Treasury regulations and applicable authorities promulgated thereunder.

1.10 “Commissions” means commissions payable to the Participant for the
applicable Plan Year (as determined by the Committee in compliance with Code
Section 409A) before reductions for contributions to or deferrals under any
pension, deferred compensation or benefit plans sponsored by the Company.

1.11 “Committee” means the person or persons appointed by the Board to
administer the Plan in accordance with Article 9.

1.12 “Company Contributions” means non-elective deferred compensation credits
allocated on a notional basis to the recordkeeping Accounts of Participants by
the Company, as applicable, pursuant to Section 3.3.

 

2



--------------------------------------------------------------------------------

1.13 “Company Contribution Account” means the recordkeeping Account maintained
for the benefit of the Participant that is credited with Company Contributions,
if any, pursuant to Section 4.2.

1.14 “Compensation” means all amounts eligible for deferral for a particular
Plan Year under Section 3.1.

1.15 “Crediting Rate” means the notional gains and losses credited on the
Participant’s Account balance that are based on the Participant’s choice among
the investment alternatives made available by the Committee pursuant to
Section 3.4 of the Plan.

1.16 “Deferral Account” means an Account maintained for each Participant that is
credited with Participant deferrals pursuant to Section 4.1.

1.17 “Director” means a member of the Board.

1.18 “Director’s Fees” means cash compensation for services as a member of the
Board of Directors of the Company, excluding reimbursement of expenses or other
non-regular forms of compensation, before reductions for contributions to or
deferrals under any deferred compensation plan sponsored by the Company. The
Committee may, in its discretion, provide for separate Participant Elections for
the portion of the Director’s Fees that serves as a cash retainer and the
portion of the Director’s Fees that reflects cash meeting fees.

1.19 “Disability” or “Disabled” means (consistent with the requirements of Code
Section 409A) that the Participant (a) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (b) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Participant’s Employer. For purposes of this Plan, a Participant will be deemed
Disabled if determined to be totally disabled by the Social Security
Administration. A Participant will also be deemed Disabled if determined to be
disabled in accordance with the applicable disability insurance program of such
Participant’s Employer, provided that the definition of “disability” applied
under such disability insurance program complies with the requirements of this
Section.

1.20 “Distributable Amount” means the vested balance in the applicable Account
as determined under Article 4.

1.21 “Eligible Employee” means a highly compensated or management level employee
or Director of an Employer selected by the Committee to be eligible to
participate in the Plan.

1.22 “Employer(s)” will be defined as follows:

(a) Except as otherwise provided in part (b) of this Section, the term
“Employer” means the Company, any of its subsidiaries, or any Related Company
and any of their subsidiaries (now in existence or hereafter formed or acquired)
that have been selected by the Board to participate in the Plan and have adopted
the Plan as a sponsor, or are designated as an adopting Employer on Schedule A
attached hereto.

 

3



--------------------------------------------------------------------------------

(b) For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” means:

(i) The entity for which the Participant performs services and with respect to
which the legally binding right to compensation deferred or contributed under
this Plan arises; and

(ii) All other entities with which the entity described above would be
aggregated and treated as a single employer under Code Section 414(b)
(controlled group of corporations) and Code Section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control), as applicable.
In order to identify the group of entities described in the preceding sentence,
the Committee will use an ownership threshold of at least 50% as a substitute
for the 80% minimum ownership threshold that appears in, and otherwise must be
used when applying, the applicable provisions of (A) Code Section 1563 for
determining a controlled group of corporations under Code Section 414(b), and
(B) Treas. Reg. §1.414(c)-2 for determining the trades or businesses that are
under common control under Code Section 414(c).

1.23 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, including Department of Labor and Treasury regulations and applicable
authorities promulgated thereunder.

1.24 “Financial Hardship” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Code Section 152, without regard to Code
Section 152(b)(1), (b)(2), and (d)(1)(B))) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, but will in all events correspond to the meaning of the term
“unforeseeable emergency” under Code Section 409A.

1.25 “Fund” or “Funds” means one or more of the investments selected by the
Committee pursuant to Section 3.4 of the Plan.

1.26 “Hardship Distribution” means an accelerated distribution of benefits or a
cancellation of deferral elections pursuant to Section 6.5 to a Participant who
has suffered a Financial Hardship.

1.27 “Interest Rate” means, for each Fund, the rate of return derived from the
net gain or loss on the assets of such Fund, as determined by the Committee.

1.28 “Participant” means any Eligible Employee who becomes a Participant in this
Plan in accordance with Article 2.

 

4



--------------------------------------------------------------------------------

1.29 “Participant Election(s)” means the forms or procedures by which a
Participant makes elections with respect to (a) voluntary deferrals of his/her
Compensation, (b) the Funds, which will act as the basis for crediting of
interest on Account balances, and (c) the form and timing of distributions from
Accounts. Participant Elections may take the form of an electronic communication
followed by appropriate confirmation according to specifications established by
the Committee.

1.30 “Payment Date” means the date by which a total distribution of the
Distributable Amount will be made or the date by which installment payments of
the Distributable Amount will commence.

(a) For benefits triggered by the Participant’s Separation from Service, the
Payment Date will be the first business day of the January directly following
the Plan Year in which the Separation from Service occurs, and the applicable
amount will be calculated as of the last business day of December of the Plan
Year in which the Separation from Service occurs. Subsequent installments, if
any, will be made in January of each Plan Year following the Plan Year in which
the initial installment payment is payable and will be calculated as of the last
business day of the preceding December.

(b) For benefits triggered by (i) the death of a Participant or (ii) the
Disability of a Participant prior to Separation from Service, the Payment Date
will be the first business day of the second month commencing after the month in
which the event triggering the payout occurs. In the case of death, the event
triggering the payout will not be deemed to have occurred for purposes of
determining the Payment Date until the Committee has received such documentation
reasonably necessary to establish the fact of the Participant’s death. In the
case of Disability, the event triggering the payout will not be deemed to have
occurred for purposes of determining the Payment Date until there is a
determination that the Participant is Disabled. The Distributable Amount will be
calculated as of the last business day of the month preceding the distribution;
and

(c) The Payment Date of a Scheduled Distribution will be the first business day
of January of the Plan Year in which the distribution is scheduled to commence,
and the applicable Distributable Amount will be calculated as of the last
business day of the preceding December. Subsequent installments, if any, will be
calculated as of the last business day of December of each succeeding Plan Year
after the initial calculation, and will be made in January of each Plan Year
following the Plan Year in which the initial installment payment is payable.

(d) Notwithstanding the foregoing, to the extent required by Code Section 409A,
payments triggered by the Separation from Service of a Participant who is
determined to be a Specified Employee at the time of such Separation from
Service will be made or commence, as applicable, on the later of: (i) the
applicable Payment Date specified in Section 1.30(a); or (ii) the first business
day of the month that is no earlier than six (6) months following the Separation
from Service or, if earlier, the death of the Participant. The Distributable
Amount will be calculated as of the last business day of the month preceding the
distribution. Subsequent installments, if any, will be distributed in January of
each Plan Year following the Plan Year in which the initial installment occurs,
and will be valued as of the last day of the preceding December.

 

5



--------------------------------------------------------------------------------

A distribution under this Plan will be treated as having been made on the
designated Payment Date if the distribution is in accordance with Treas. Reg.
§1.409A-3(d).

1.31 “Performance-Based Compensation” means compensation the entitlement to or
amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(e).

1.32 “Plan Year” means the calendar year, except that the first Plan Year will
begin on the Effective Date and end on the last day of the calendar year in
which the Effective Date occurs.

1.33 “Qualified Plan” means a Company-sponsored qualified plan, as designated by
the Committee.

1.34 “Related Company” means (a) any direct or indirect subsidiary of the
Company, whether now or hereafter existing, or (b) any entity that is a
professional entity (e.g., P.C., P.L.L.C., P.A., etc.) to which the Company, or
any direct or indirect subsidiary of the Company, provides management,
administrative, or other services, and which adopts the Plan.

1.35 “Scheduled Distribution” means a scheduled distribution date elected by the
Participant for distribution of amounts from a Scheduled Distribution Account,
including notional earnings thereon, as provided under Section 6.4.

1.36 “Scheduled Distribution Account” means a Participant Deferral Account to
which a Scheduled Distribution election pursuant to Section 6.4 applies.

1.37 “Separation Account” means the Participant Account distributable in the
event of the Participant’s Separation from Service in accordance with
Section 6.1.

1.38 “Separation from Service” means a termination of services provided by a
Participant to his or her Employer, whether voluntarily or involuntarily, other
than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(h). In determining whether a Participant
has experienced a Separation from Service, the following provisions may be
applied by the Committee, but notwithstanding such provisions the Committee will
have discretion to determine whether a Participant has experienced a Separation
from Service based on its determination of applicable facts and circumstances in
accordance with Treas. Reg. §1.409A-1(h):

(a) For a Participant who provides services to an Employer as an employee,
except as otherwise provided in part (c) of this Section, a Separation from
Service will occur when such Participant has experienced a termination of
employment with such Employer and all Related Companies. A Participant will be
considered to have experienced a termination of employment when the facts and
circumstances indicate that the Participant and his or her Employer reasonably
anticipate that either (i) no further services will be performed for the
Employer or any Related Company after a certain date, or (ii) that the level of
bona fide services the Participant will perform for the Employer after such date
(whether as an employee or as an independent contractor) will permanently
decrease to less than 40% of the average level of bona fide services performed
by such Participant (whether as an employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services to the
employer if the Participant has been providing services to the Employer less
than 36 months).

 

6



--------------------------------------------------------------------------------

(b) If a Participant is on military leave, sick leave, or other bona fide leave
of absence, the employment relationship between the Participant and the Employer
will be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship will be considered to be terminated for purposes of this Plan as of
the first day immediately following the end of such 6-month period. In applying
the provisions of this paragraph, a leave of absence will be considered a bona
fide leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for the Employer.

(c) For a Participant, if any, who provides services to an Employer as an
independent contractor, except as otherwise provided in part (c) of this
Section, a Separation from Service will occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for such Employer, provided that the expiration of such
contract(s) is determined by the Committee to constitute a good-faith and
complete termination of the contractual relationship between the Participant and
such Employer.

(d) For a Participant, if any, who provides services to an Employer as both an
employee and an independent contractor, a Separation from Service generally will
not occur until the Participant has ceased providing services for such Employer
as both an employee and as an independent contractor, as determined in
accordance with the provisions set forth in parts (a) and (c) of this Section,
respectively.

(e) Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director will not be taken into account in determining whether
the Participant has experienced a Separation from Service as an employee, and
the services provided by such Participant as an employee will not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.

(f) A Participant who is rehired on substantially comparable terms within 30
days of termination of employment generally will not be considered to have
experienced a Separation from Service, unless otherwise provided under the terms
of this Section 1.38.

 

7



--------------------------------------------------------------------------------

1.39 “Specified Employee” means any Participant who is determined to be a “key
employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined annually by the Committee
in accordance with Treas. Reg. §1.409A-1(i). In determining whether a
Participant is a Specified Employee, the following provisions will apply:

(a) The Committee’s identification of the individuals who fall within the
definition of “key employee” under Code Section 416(i) (without regard to
paragraph (5) thereof) will be based upon the 12-month period ending on each
December 31st (referred to below as the “identification date”). In applying the
applicable provisions of Code Section 416(i) to identify such individuals,
“compensation” will be determined in accordance with Treas. Reg. §1.415(c)-2(a)
without regard to (i) any safe harbor provided in Treas. Reg. §1.415(c)-2(d),
(ii) any of the special timing rules provided in Treas. Reg. §1.415(c)-2(e), and
(iii) any of the special rules provided in Treas. Reg. §1.415(c)-2(g); and

(b) Each Participant who is among the individuals identified as a “key employee”
in accordance with part (a) of this Section will be treated as a Specified
Employee for purposes of this Plan if such Participant experiences a Separation
from Service during the 12-month period that begins on the April 1st following
the applicable identification date.

ARTICLE 2

PARTICIPATION

2.1 Enrollment Requirements; Commencement of Participation.

(a) As a condition to participation, each Eligible Employee will complete,
execute and return to the Committee the appropriate Participant Elections, as
well as such other documentation and information as the Committee reasonably
requests, by the deadline(s) established by the Committee. In addition, the
Committee may establish from time to time such other enrollment requirements as
it determines, in its sole discretion, are necessary.

(b) Each Eligible Employee will commence participation in the Plan on the date
that the Committee determines that the Eligible Employee has met all enrollment
requirements set forth in this Plan and required by the Committee, including
returning all required documents to the Committee within the specified time
period.

(c) If an Eligible Employee fails to meet all requirements established by the
Committee within the period required, that Eligible Employee will not be
eligible to participate in the Plan during such Plan Year.

ARTICLE 3

CONTRIBUTIONS & DEFERRAL ELECTIONS

3.1 Elections to Defer Compensation. Elections to defer Compensation will take
the form of a whole percentage (less applicable payroll withholding requirements
for Social Security and income taxes and employee benefit plans, as determined
in the sole and absolute discretion of the Committee) of up to a maximum of:

(a) 75% of Base Salary,

(b) 75% of Bonuses,

(c) 75% of Commissions, and

(d) 100% of Director’s Fees.

 

8



--------------------------------------------------------------------------------

The Committee may, in its sole discretion, adjust for subsequent Plan Years on a
prospective basis the maximum deferral percentages described in this Section for
one or more types of Compensation (including, without limitation, for particular
types of Bonuses) and for one or more subsequent Plan Years; such revised
deferral percentages will be indicated on a Participant Election form approved
by the Committee. Notwithstanding the foregoing, in no event will the maximum
deferral percentages be adjusted after the last date on which deferral elections
for the applicable type(s) of Compensation must be submitted and become
irrevocable in accordance with Section 3.2 below and the requirements of Code
Section 409A.

In addition to the deferral types described above, the Committee may permit a
Participant to make a 401(k) Refund Offset Amount election for a Plan Year, in
accordance with the deferral election timing requirements in Section 3.2 below
and as further described in a Participant Election form. By way of example, the
Committee may permit a Participant to elect to defer a 401(k) Refund Offset
Amount for the 2018 Plan Year by submitting an election no later than
December 31, 2017; such election would provide for an additional deferral of
Base Salary in 2018 equal to any refund amount that is distributed to the
Participant during the 2018 Plan Year from a plan qualified pursuant to Code
Section 401(k).

Notwithstanding the foregoing, the Committee may determine that one or more
types of Compensation will not be made available for deferral for one or more
subsequent Plan Years and, consistent with such determination, the impacted
types of Compensation will not appear on a Participant Election form.

3.2 Timing of Deferral Elections; Effect of Participant Election(s).

(a) General Timing Rule for Deferral Elections. Except as otherwise provided in
this Section 3.2, in order for a Participant to make a valid election to defer
Compensation, the Participant must submit Participant Election(s) on or before
the deadline established by the Committee, which will be no later than the
December 31st preceding the Plan Year in which such compensation will be earned.

Any deferral election made in accordance with this Section 3.2(a) will be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting new Participant Election(s) in accordance with
Section 3.2(c) below.

(b) Timing of Deferral Elections for New Plan Participants. An Eligible Employee
who first becomes eligible to participate in the Plan on or after the beginning
of a Plan Year, as determined in accordance with Treas. Reg. §1.409A-2(a)(7)(ii)
and the “plan aggregation” rules provided in Treas. Reg. §1.409A-1(c)(2), may be
permitted to make an election to defer the portion of Compensation attributable
to services to be performed after such election, provided that the Participant
submits Participant Election(s) on or before the deadline established by the
Committee, which in no event will be later than thirty (30) days after the
Participant first becomes eligible to participate in the Plan.

 

9



--------------------------------------------------------------------------------

If a deferral election made in accordance with this Section 3.2(b) relates to
compensation earned based upon a specified performance period, unless the
requirements of Section 3.2(c) are satisfied, the amount eligible for deferral
will be limited to the Compensation paid for services performed after the date
of the election. An election will be presumed to be limited to the Compensation
paid for services performed after the date of the election if the amount
eligible for deferral is equal to (i) the total amount of Compensation for the
performance period, multiplied by (ii) a fraction, the numerator of which is the
number of days remaining in the performance period after the date of the
Participant’s deferral election and the denominator of which is the total number
of days in the performance period.

Any deferral election made in accordance with this Section 3.2(b) will become
irrevocable no later than the 30th day after the date the Participant first
becomes eligible to participate in the Plan.

(c) Timing of Deferral Elections for Performance-Based Compensation. Subject to
the limitations described below, the Committee may determine that an irrevocable
deferral election for an amount that qualifies as Performance-Based Compensation
may be made by submitting Participant Election(s) on or before the deadline
established by the Committee, which in no event will be later than six
(6) months before the end of the performance period.

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.2(c), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation. In no event will a deferral
election submitted under this Section 3.2(c) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.

(d) Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture. With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least twelve (12) months from the date the Participant obtains the legally
binding right, the Committee may determine that an irrevocable deferral election
for such compensation may be made by timely delivering Participant Election(s)
to the Committee in accordance with its rules and procedures, no later than the
30th day after the Participant obtains the legally binding right to the
compensation, provided that the election is made at least twelve (12) months in
advance of the earliest date at which the forfeiture condition could lapse, as
determined in accordance with Treas. Reg. §1.409A-2(a)(5).

Any deferral election(s) made in accordance with this Section 3.2(d) will become
irrevocable no later than the 30th day after the Participant obtains the legally
binding right to the compensation subject to such deferral election(s).

 

10



--------------------------------------------------------------------------------

(e) Separate Deferral Elections for Each Plan Year. In order to defer
Compensation for a Plan Year, a Participant must submit a separate deferral
election with respect to Compensation for such Plan Year by affirmatively filing
a Participant Election during the enrollment period established by the Committee
prior to the beginning of such Plan Year (or at such other time contemplated
under this Section 3.2), which election will be effective on the first day of
the next following Plan Year (unless otherwise specified on the Participant
Election).

3.3 Company Contributions.

(a) Discretionary Company Contributions. The Company will have the discretion to
credit Company Contributions to the Plan at any time and in any amount on behalf
of any Participant. Company Contributions may be credited in the complete and
sole discretion of the Company and no Participant will have the right to receive
any Company Contribution in any particular Plan Year regardless of whether
Company Contributions are credited on behalf of other Participants.

(b) Company Qualified Plan Makeup Contributions. The Company will allocate a
Company Contribution credit on behalf of the Participant for each Plan Year in
which the Participant makes a deferral under this Plan, which will equal the
maximum Company Contributions that would have been provided to the Participant
under the Qualified Plan had the Participant elective deferrals under this Plan
been made to the Qualified Plan for such Plan Year. The Company Contribution for
Qualified Plan makeup for each Plan Year will be reduced by the amount of
Company matching contributions actually credited to the Participant under the
Qualified Plan for such Plan Year.

(c) Distribution of Company Contributions. Company Contributions to a
Participant’s Company Contribution Account will be distributable at the time and
in the form applicable to the Participant’s Separation Account, unless the
Committee has designated an alternative time and form of distribution for one or
more Company Contributions in accordance with Treas. Reg. §1.409A-2(a)(2); in
such event, the applicable Company Contribution(s) will be distributable at the
time and in the form designated by the Committee without regard to Article 6 of
this Plan.

3.4 Investment Elections.

(a) Participant Designation. At the time of entering the Plan and/or of making a
deferral election under the Plan, the Participant will designate, on a
Participant Election provided by the Committee, the Funds in which the
Participant’s Accounts will be deemed to be invested for purposes of determining
the amount of earnings and losses to be credited to each Account. The
Participant may specify that all or any percentage of his or her Accounts will
be deemed to be invested, in whole percentage increments, in one or more of the
Funds selected as alternative investments under the Plan from time to time by
the Committee pursuant to subsection (b) of this Section. If a Participant fails
to make an election among the Funds as described in this Section, the
Participant’s Account balance will automatically be allocated into the specified
default Fund, as determined by the Committee in its sole discretion. A
Participant may change any designation made under this Section as permitted by
the Committee by filing a revised election, on a Participant Election provided
by the Committee. Notwithstanding the

 

11



--------------------------------------------------------------------------------

foregoing, the Committee, in its sole discretion, may impose limitations on the
frequency with which one or more of the Funds elected in accordance with this
Section may be added or deleted by such Participant; furthermore, the Committee,
in its sole discretion, may impose limitations on the frequency with which the
Participant may change the portion of his or her Account balance allocated to
each previously or newly elected Fund.

(b) Investment Funds. The Committee may select, in its sole and absolute
discretion, each of the types of commercially available investments communicated
to the Participant pursuant to subsection (a) of this Section to be the Funds.
The Interest Rate of each such commercially available investment will be used to
determine the amount of earnings or losses to be credited to the Participant’s
Account under Article 4. The Participant’s choice among investments will be
solely for purposes of calculation of the Crediting Rate on Accounts. The
Company and the Employers will have no obligation to set aside or invest amounts
as directed by the Participant and, if the Company and/or the Employer elects to
invest amounts as directed by the Participant, the Participant will have no more
right to such investments than any other unsecured general creditor.

3.5 Distribution Elections.

(a) Initial Election. At the time of making a deferral election under the Plan,
the Participant will designate the time and form of distribution of deferrals
made pursuant to such election (together with any earnings credited thereon)
from among the alternatives specified under Article 6 for the applicable
distribution. At the time of a Participant’s initial enrollment in the Plan, a
Participant must elect the form of distribution for the Separation Account, and
for purposes of distribution any Company Contributions will be allocated to such
Separation Account elected during the Participant’s initial enrollment unless
the Committee has designated an alternative time and form of distribution for
one or more Company Contributions in accordance with Treas. Reg.
§1.409A-2(a)(2). Distribution elections for a given Plan Year will relate solely
to that Plan Year. A new distribution election among the available Accounts
provided under Section 4.1 may be made at the time of subsequent deferral
elections.

(b) Modification of Election. A distribution election with respect to previously
deferred amounts may only be changed under the terms and conditions specified in
Code Section 409A and this Section. Except as permitted under Code Section 409A,
no acceleration of a distribution is permitted. A subsequent election that
changes the form of payment for the Separation Account, or delays payment or
changes the form of payment for a Scheduled Distribution Account will be
permitted if and only if all of the following requirements are met:

(i) the new election does not take effect until at least twelve (12) months
after the date on which the new election is made;

(ii) the new election delays payment for at least five (5) years from the date
that payment would otherwise have been made, absent the new election; and

(iii) in the case of payments made according to a Scheduled Distribution, the
new election is made not less than twelve (12) months before the date on which
payment would have been made (or, in the case of installment payments, the first
installment payment would have been made) absent the new election.

 

12



--------------------------------------------------------------------------------

For purposes of application of the above change limitations, installment
payments will be treated as a single payment under Code Section 409A. By way of
clarification, no election changes will be permitted as to the time or form of
distribution applicable in the event of a Disability or death. Election changes
made pursuant to this Section will be made in accordance with rules established
by the Committee and will comply with all requirements of Code Section 409A and
applicable authorities.

ARTICLE 4

ACCOUNTS

4.1 Deferral Accounts. The Committee will establish and maintain up to six
(6) Deferral Accounts for each Participant under the Plan, of which one (1) will
be the Separation Account and the remainder will be Scheduled Distribution
Accounts. Each Participant’s Deferral Accounts will be further divided into
separate subaccounts (“Fund Subaccounts”), each of which corresponds to a Fund
designated pursuant to Section 3.4. A Participant’s Deferral Accounts will be
credited as follows:

(a) As soon as reasonably possible after amounts are withheld and deferred from
a Participant’s Compensation, the Committee will credit the Fund Subaccounts of
the Participant’s Deferral Accounts with an amount equal to Compensation
deferred by the Participant in accordance with the designation under
Section 3.4; that is, the portion of the Participant’s deferred Compensation
designated to be deemed to be invested in a Fund will be credited to the Fund
Subaccount to be invested in that Fund;

(b) Each business day, each Fund Subaccount of a Participant’s Deferral Accounts
will be credited with earnings or losses in an amount equal to that determined
by multiplying the balance credited to such Fund Subaccount as of the prior day,
less any distributions valued as of the end of the prior day, by the Interest
Rate for the corresponding Fund as determined by the Committee pursuant to
Section 3.4(b); and

(c) In the event that a Participant elects for a given Plan Year’s deferral of
Compensation a Scheduled Distribution, all amounts attributed to the deferral of
Compensation for such Plan Year will be accounted for in a manner which allows
separate accounting for the deferral of Compensation and investment gains and
losses associated with amounts allocated to each such separate Scheduled
Distribution.

4.2 Company Contribution Account. The Committee will establish and maintain a
Company Contribution Account for each Participant under the Plan. For purposes
of a Participant’s distribution elections, Company Contributions will be subject
to distribution in the form applicable to the Separation Account, except as
otherwise provided herein. Each Participant’s Company Contribution Account will
be further divided into separate Fund Subaccounts corresponding to the Fund
designated pursuant to Section 3.4(a). A Participant’s Company Contribution
Account will be credited as follows:

(a) As soon as reasonably possible after a Company Contribution is made, the
Company will credit the Fund Subaccounts of the Participant’s Company
Contribution Account with an amount equal to the Company Contributions, if any,
made on behalf of that Participant, that is, the proportion of the Company
Contributions, if any, designated to be deemed to be invested in a certain Fund
will be credited to the Fund Subaccount to be invested in that Fund; and

 

13



--------------------------------------------------------------------------------

(b) Each business day, each Fund Subaccount of a Participant’s Company
Contribution Account will be credited with earnings or losses in an amount equal
to that determined by multiplying the balance credited to such Fund Subaccount
as of the prior day, less any distributions valued as of the end of the prior
day, by the Interest Rate for the corresponding Fund as determined by the
Committee pursuant to Section 3.4(b).

4.3 Trust. The Company will be responsible for the payment of all benefits under
the Plan. At its discretion, the Company may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. Such
trust or trusts may be irrevocable, but the assets thereof will be subject to
the claims of the Company’s creditors. Benefits paid to the Participant from any
such trust or trusts will be considered paid by the Company for purposes of
meeting the obligations of the Company under the Plan.

4.4 Statement of Accounts. The Committee will provide each Participant with
electronic statements at least quarterly setting forth the Participant’s Account
balance as of the end of each applicable period.

ARTICLE 5

VESTING

5.1 Vesting of Deferral Accounts. The Participant will be vested at all times in
amounts credited to the Participant’s Deferral Accounts.

5.2 Vesting of Company Contribution Account.

(a) Amounts credited to the Participant’s Company Contribution Account will be
vested based upon the schedule or schedules determined by the Company in its
sole discretion and communicated to the Participant.

(b) In the event of a Participant’s Disability or death prior to Separation from
Service, or involuntary Separation from Service for a reason other than Cause
within two years following a Change in Control, regardless of the Participant’s
vesting schedule provided above, the Participant’s Company Contribution Account
will be fully vested.

 

14



--------------------------------------------------------------------------------

ARTICLE 6

DISTRIBUTIONS

6.1 Separation Distributions.

(a) Timing and Form of Separation Distributions. Except as otherwise provided
herein, in the event of a Participant’s Separation from Service, the
Distributable Amount credited to the Participant’s (i) Separation Account
(including all vested Company Contributions) and (ii) any Scheduled Distribution
Accounts that have not commenced distribution as of the time of the Separation
from Service, will be paid to the Participant in a lump sum on the Payment Date
following the Participant’s Separation from Service, unless the Participant has
made an alternative benefit election in accordance with Section 3.5 on a timely
basis to receive such Distributable Amount in substantially equal annual
installments over up to fifteen (15) years. A Participant may change the form of
distribution for the Separation Account, provided such revised election complies
with the requirements of Section 3.5.

(b) Small Benefit Exception. Notwithstanding any other Separation Account
distribution election to the contrary, if at the time of the Participant’s
Separation from Service the total Distributable Amount in the Participant’s
Accounts is less than or equal to fifty thousand dollars ($50,000), the
Distributable Amount payable by reason of the Participant’s Separation from
Service (consisting of the Participant’s Separation Account, including all
vested Company Contributions, and any Scheduled Distribution Accounts that have
not commenced distribution) will be payable in a lump sum on the Payment Date.

(c) Separation from Service following Change in Control Event. Notwithstanding
any Participant election under Section 6.1(a) to the contrary, in the event that
a Participant’s Separation from Service occurs within two (2) years following a
Change in Control Event, such Participant’s Separation Account (including all
vested Company Contributions) and any Scheduled Distribution Accounts that have
not commenced distribution will be distributed in the form of a lump sum on the
Payment Date following the Participant’s Separation from Service.

6.2 Disability Distributions. Except as otherwise provided herein, in the event
of a Participant’s Disability prior to Separation from Service, the
Distributable Amount credited to the Participant’s Separation Account (including
all vested Company Contributions) and any Scheduled Distribution Accounts that
have not commenced distribution will be payable to the Participant in a lump sum
on the Payment Date following the Participant’s Disability.

6.3 Death Benefits. Notwithstanding any provision in this Plan to the contrary,
in the event that the Participant dies prior to complete distribution of his or
her Accounts under the Plan, the Participant’s Beneficiary will receive a death
benefit equal to the Distributable Amount (or remaining Distributable Amount in
the event installment payments have commenced) credited to the Participant’s
Deferral Accounts and Company Contribution Account in a lump sum on the Payment
Date following the Participant’s death.

6.4 Scheduled Distributions.

(a) Scheduled Distribution Election. Participants will be entitled to designate
one or more Deferral Accounts as Scheduled Distribution Accounts in accordance
with Sections 3.5 and 4.1. In the case of a Participant who has elected to
receive a Scheduled Distribution, on the applicable Payment Date such
Participant will receive the Distributable Amount, with respect to the specified
deferrals, including earnings thereon, which have been elected by the
Participant to be subject to such Scheduled Distribution election in accordance
with Section 3.5. The Committee will determine the earliest commencement date
that may be elected by the Participant

 

15



--------------------------------------------------------------------------------

for each Scheduled Distribution Account and such date will be indicated on the
Participant Election. The Participant may elect to receive the Scheduled
Distribution Account in a single lump sum or substantially equal annual
installments over a period of up to five (5) years. A Participant may delay and
change the form of a Scheduled Distribution Account, provided such revised
election complies with the requirements of Section 3.5. By way of clarification,
the Company Contribution Account will not be distributable as a Scheduled
Distribution.

(b) Relationship to Other Benefits.

(i) In the event of a Participant’s Separation from Service, Disability or death
prior to the initial Payment Date for one or more Scheduled Distribution
Accounts, such Scheduled Distribution Accounts will not be distributed under
this Section 6.4, but rather will be distributed in accordance with the other
applicable Sections of this Article 6. In accordance with Section 6.1(a), in the
event of the Participant’s Separation from Service any such uncommenced
Scheduled Distribution Accounts will be distributable in the form applicable to
the Separation Account.

(ii) In the event of a Participant’s Separation from Service or Disability after
one or more Scheduled Distribution Accounts has commenced installment payments
on the applicable Payment Date, such Scheduled Distribution Accounts will
continue to be paid at the same time and in the same form as if the Separation
from Service or Disability, as applicable, had not occurred.

(iii) In the event of a Participant’s death after one or more Scheduled
Distribution Accounts has commenced installment payments on the applicable
Payment Date, the remaining Distributable Amount of such Scheduled Distribution
Accounts will be distributed in accordance with Section 6.3.

6.5 Hardship Distributions.

(a) Upon a finding that the Participant has suffered a Financial Hardship, in
accordance with Code Section 409A, the Committee may, at the request of the
Participant, accelerate distribution of benefits and/or approve cancellation of
deferral elections under the Plan, subject to the following conditions:

(i) The request to take a Hardship Distribution will be made by filing a form
provided by and filed with the Committee prior to the end of any calendar month.

(ii) Upon a finding that the Participant has suffered a Financial Hardship in
accordance with Treasury Regulations promulgated under Code Section 409A, the
Committee may, at the request of the Participant, accelerate distribution of
benefits and/or approve cancellation of current deferral elections under the
Plan in the amount reasonably necessary to alleviate such Financial Hardship.
The amount distributed pursuant to this Section with respect to the Financial
Hardship will not exceed the amount necessary to satisfy such Financial
Hardship, plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).

 

16



--------------------------------------------------------------------------------

(iii) The amount (if any) determined by the Committee as a Hardship Distribution
will be paid in a single cash lump sum as soon as practicable after the end of
the calendar month in which the Hardship Distribution determination is made by
the Committee.

(b) In the event a Participant receives a hardship distribution under an
Employer’s qualified 401(k) plan pursuant to Treas. Reg. §1.401(k)-1(d)(3), the
Committee may (i) cancel the Participant’s current deferral elections under this
Plan and/or (ii) preclude the Participant from submitting additional deferral
elections pursuant to Article 3, to the extent deemed necessary to comply with
Treas. Reg. §1.401(k)-1(d)(3).

6.6 Limited Cashouts. Notwithstanding any provision in this Plan to the
contrary, the Committee may, in its sole discretion, distribute in a mandatory
lump sum any Participant’s entire Deferral Accounts and/or Company Contribution
Account under the Plan, provided that any such distribution is made in
accordance with the requirements of Treas. Reg. §1.409A-3(j)(4)(v) or its
successor (each such payment, a “Limited Cashout”). Specifically, any such
Limited Cashout pursuant to this Section 6.6 will be subject to the following
requirements:

(a) The Committee’s exercise of discretion to make the Limited Cashout will be
evidenced in writing no later than the date of the lump sum payment;

(b) The lump sum payment will result in the termination and liquidation of the
entirety of the Participant’s Deferral Accounts and/or Company Contribution
Account under the Plan, as applicable, as well as the Participant’s interest in
all other plans, agreements, methods, programs, or other arrangements with
respect to which deferrals of compensation are treated as having been deferred
under a single nonqualified deferred compensation plan under Treas. Reg.
§1.409A–1(c)(2) with the Account(s) that is being distributed from this Plan;
and

(c) The lump sum payment (and the Participant’s entire interest in any and all
other “plans” that would be aggregated with the Account(s) being distributed
from this Plan in accordance with Treas. Reg. §1.409A–1(c)(2)) is not greater
than the applicable dollar amount under Code Section 402(g)(1)(B) at the time of
the Limited Cashout.

Any such Limited Cashout will be calculated as of the last business day of the
month in which the Committee’s determination to make the Limited Cashout occurs,
and such lump sum payment will be made within sixty (60) days following such
determination.

ARTICLE 7

PAYEE DESIGNATIONS AND LIMITATIONS

7.1 Beneficiaries.

(a) Beneficiary Designation. The Participant will have the right, at any time,
to designate any person or persons as Beneficiary (both primary and contingent)
to whom payment under the Plan will be made in the event of the Participant’s
death. If the Participant names someone other than his or her spouse as a
Beneficiary, the Committee may, in its sole

 

17



--------------------------------------------------------------------------------

discretion, determine that spousal consent is required to be provided in a form
designated by the Committee, executed by such Participant’s spouse and returned
to the Committee. The Beneficiary designation will be effective when it is
submitted to and acknowledged by the Committee during the Participant’s lifetime
in the format prescribed by the Committee.

(b) Absence of Valid Designation. If a Participant fails to designate a
Beneficiary as provided above, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant’s benefits, such payments will be made to such Participant’s
surviving spouse. If there is no surviving spouse, such payments will be made to
the participants surviving children, or if there are no surviving spouse or
surviving children, then the Committee will deem the Participant’s estate or the
trustee of a testamentary or intervivos trust, if one exists, to be the
Beneficiary and will direct the distribution of such benefits to the
Participant’s estate or trustee.

7.2 Payments to Minors. In the event any amount is payable under the Plan to a
minor, payment will not be made to the minor, but instead such payment will be
made (a) to that person’s living parent(s) to act as custodian, (b) if that
person’s parents are then divorced, and one parent is the sole custodial parent,
to such custodial parent, to act as custodian, or (c) if no parent of that
person is then living, to a custodian selected by the Committee to hold the
funds for the minor under the Uniform Transfers or Gifts to Minors Act in effect
in the jurisdiction in which the minor resides. If no parent is living and the
Committee decides not to select another custodian to hold the funds for the
minor, then payment will be made to the duly appointed and currently acting
guardian of the estate for the minor or, if no guardian of the estate for the
minor is duly appointed and currently acting within sixty (60) days after the
date the amount becomes payable, payment will be deposited with the court having
jurisdiction over the estate of the minor.

7.3 Payments on Behalf of Persons Under Incapacity. In the event that any amount
becomes payable under the Plan to a person who, in the sole judgment of the
Committee, is considered by reason of physical or mental condition to be unable
to give a valid receipt therefore, the Committee may direct that such payment be
made to any person found by the Committee, in its sole judgment, to have assumed
the care of such person. Any payment made pursuant to such determination will
constitute a full release and discharge of any and all liability of the
Committee, the Company, or any Related Company, under the Plan.

ARTICLE 8

LEAVE OF ABSENCE

8.1 Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a Separation from Service, (a) the
Participant will continue to be considered eligible for the benefits provided
under the Plan, and (b) deferrals will continue to be withheld during such paid
leave of absence in accordance with Article 3.

 

18



--------------------------------------------------------------------------------

8.2 Unpaid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, and such leave of absence does not constitute a Separation from
Service, such Participant will continue to be eligible for the benefits provided
under the Plan. During the unpaid leave of absence, the Participant will not be
allowed to make any additional deferral elections. However, if the Participant
returns to employment, the Participant may elect to defer for the Plan Year
following his or her return to employment and for every Plan Year thereafter
while a Participant in the Plan, provided such deferral elections are otherwise
allowed and a Participant Election is delivered to and accepted by the Committee
for each such election in accordance with Article 3 above.

ARTICLE 9

ADMINISTRATION

9.1 Committee. The Plan will be administered by a Committee appointed by the
Board, which will have the exclusive right and full discretion (a) to appoint
agents to act on its behalf, (b) to select and establish Funds, (c) to interpret
the Plan, (d) to decide any and all matters arising hereunder (including the
right to remedy possible ambiguities, inconsistencies, or admissions), (e) to
make, amend and rescind such rules as it deems necessary for the proper
administration of the Plan and (f) to make all other determinations and resolve
all questions of fact necessary or advisable for the administration of the Plan,
including determinations regarding eligibility for benefits payable under the
Plan. All interpretations of the Committee with respect to any matter hereunder
will be final, conclusive and binding on all persons affected thereby. No member
of the Committee or agent thereof will be liable for any determination,
decision, or action made in good faith with respect to the Plan. The Company
will indemnify and hold harmless the members of the Committee and its agents
from and against any and all liabilities, costs, and expenses incurred by such
persons as a result of any act, or omission, in connection with the performance
of such persons’ duties, responsibilities, and obligations under the Plan, other
than such liabilities, costs, and expenses as may result from the bad faith,
willful misconduct, or criminal acts of such persons.

9.2 Claims Procedure. Any Participant, former Participant or Beneficiary may
file a written claim with the Committee setting forth the nature of the benefit
claimed, the amount thereof, and the basis for claiming entitlement to such
benefit. The Committee will determine the validity of the claim and communicate
a decision to the claimant promptly and, in any event, not later than ninety
(90) days after the date of the claim. The claim may be deemed by the claimant
to have been denied for purposes of further review described below in the event
a decision is not furnished to the claimant within such ninety (90) day period.
If additional information is necessary to make a determination on a claim, the
claimant will be advised of the need for such additional information within
forty-five (45) days after the date of the claim. The claimant will have up to
one hundred eighty (180) days to supplement the claim information, and the
claimant will be advised of the decision on the claim within forty-five
(45) days after the earlier of the date the supplemental information is supplied
or the end of the one hundred eighty (180) day period. Every claim for benefits
which is denied will be denied by written notice setting forth in a manner
calculated to be understood by the claimant (a) the specific reason or reasons
for the denial, (b) specific reference to any provisions of the Plan (including
any internal rules, guidelines, protocols, criteria, etc.) on which the denial
is based, (c) description of any additional material or information that is
necessary to process the claim, and (d) an explanation of the procedure for
further reviewing the denial of the claim and will include an explanation of the
claimant’s right to submit the claim for binding arbitration in the event of an
adverse determination on review.

 

19



--------------------------------------------------------------------------------

9.3 Review Procedures. Within sixty (60) days after the receipt of a denial on a
claim, a claimant or his/her authorized representative may file a written
request for review of such denial. Such review will be undertaken by the
Committee and will be a full and fair review. The claimant will have the right
to review all pertinent documents. The Committee will issue a decision not later
than sixty (60) days after receipt of a request for review from a claimant
unless special circumstances, such as the need to hold a hearing, require a
longer period of time, in which case a decision will be rendered as soon as
possible but not later than one hundred twenty (120) days after receipt of the
claimant’s request for review. The decision on review will be in writing and
will include specific reasons for the decision written in a manner calculated to
be understood by the claimant with specific reference to any provisions of the
Plan on which the decision is based and will include an explanation of the
claimant’s right to submit the claim for binding arbitration in the event of an
adverse determination on review.

ARTICLE 10

MISCELLANEOUS

10.1 Termination of Plan. Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, each Employer reserves the right to terminate the
Plan with respect to all of its Participants. In the event of a Plan
termination, no new deferral elections will be permitted for the affected
Participants and such Participants will no longer be eligible to receive new
Company Contributions. However, after the Plan termination the Account balances
of such Participants will continue to be credited with deferrals attributable to
any deferral election that was in effect prior to the Plan termination to the
extent deemed necessary to comply with Code Section 409A and related Treasury
Regulations, and additional amounts will continue to be credited or debited to
such Participants’ Account balances pursuant to Article 4. In addition,
following a Plan termination, Participant Account balances will remain in the
Plan and will not be distributed until such amounts become eligible for
distribution in accordance with the other applicable provisions of the Plan.
Notwithstanding the preceding sentence, to the extent permitted by Treas. Reg.
§1.409A-3(j)(4)(ix) or as otherwise permitted under Code Section 409A, the
Employer may provide that upon termination of the Plan, all Account balances of
the Participants will be distributed, subject to and in accordance with any
rules established by such Employer deemed necessary to comply with the
applicable requirements and limitations of Code Section 409A.

10.2 Amendment. Any Employer may, at any time, amend or modify the Plan in whole
or in part with respect to that Employer. Notwithstanding the foregoing, no
amendment or modification will be effective to decrease the value of a
Participant’s vested Account balance in existence at the time the amendment or
modification is made.

10.3 Unsecured General Creditor. The benefits paid under the Plan will be paid
from the general assets of the Company, and the Participant and any Beneficiary
or their heirs or successors will be no more than unsecured general creditors of
the Company with no special or prior right to any assets of the Company for
payment of any obligations hereunder. Any

 

20



--------------------------------------------------------------------------------

reference in this Plan to Company Contributions or other contributions are
intended to refer to credits allocated on a notional basis to the recordkeeping
Accounts maintained for each Participant. It is the intention of the Company
that this Plan be unfunded for purposes of ERISA and the Code.

10.4 Restriction Against Assignment. The Company will pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or entity. No part of a Participant’s Accounts will be liable for
the debts, contracts, or engagements of any Participant, Beneficiary, or their
successors in interest, nor will a Participant’s Accounts be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor will any such person have any right to alienate, anticipate,
sell, transfer, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. No part of a Participant’s Accounts will be
subject to any right of offset against or reduction for any amount payable by
the Participant or Beneficiary, whether to the Company or any other party, under
any arrangement other than under the terms of this Plan.

10.5 Withholding. The Participant will make appropriate arrangements with the
Company for satisfaction of any federal, state or local income tax withholding
requirements, Social Security and other employee tax or other requirements
applicable to the granting, crediting, vesting or payment of benefits under the
Plan. There will be deducted from each payment made under the Plan or any other
Compensation payable to the Participant (or Beneficiary) all taxes that are
required to be withheld by the Company in respect to such payment or this Plan.
To the extent permissible under Code Section 409A, the Company will have the
right to reduce any payment (or other Compensation) by the amount of cash
sufficient to provide the amount of said taxes.

10.6 Code Section 409A. The Company intends that the Plan comply with the
requirements of Code Section 409A (and all applicable Treasury Regulations and
other guidance issued thereunder) and will be operated and interpreted
consistent with that intent. Notwithstanding the foregoing, the Company makes no
representation that the Plan complies with Code Section 409A.

10.7 Effect of Payment. Any payment made in good faith to a Participant or the
Participant’s Beneficiary will, to the extent thereof, be in full satisfaction
of all claims against the Committee, its members, the Employer and the Company.

10.8 Errors in Account Statements, Deferrals or Distributions. In the event an
error is made in an Account statement, such error will be corrected on the next
statement following the date such error is discovered. In the event of an
operational error, including, but not limited to, errors involving deferral
amounts, overpayments or underpayments, such operational error will be corrected
in a manner consistent with and as permitted by any correction procedures
established under Code Section 409A. If any portion of a Participant’s
Account(s) under this Plan is required to be included in income by the
Participant prior to receipt due to a failure of this Plan to comply with the
requirements of Code Section 409A, the Committee may determine that such
Participant will receive a distribution from the Plan in an amount equal to the
lesser of (i) the portion of his or her Account required to be included in
income as a result of the failure of the Plan to comply with the requirements of
Code Section 409A, or (ii) the unpaid vested Account balance.

 

21



--------------------------------------------------------------------------------

10.9 Domestic Relations Orders. Notwithstanding any provision in this Plan to
the contrary, in the event that the Committee receives a domestic relations
order, as defined in Code Section 414(p)(1)(B), pursuant to which a court has
determined that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan, the Committee will have the right to
immediately distribute the spouse’s or former spouse’s vested interest in the
Participant’s benefits under the Plan to such spouse or former spouse to the
extent necessary to fulfill such domestic relations order, provided that such
distribution is in accordance with the requirements of Code Section 409A.

10.10 Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder will be construed as a contract of employment or as giving any
Participant any right to continue the provision of services in any capacity
whatsoever to the Employer.

10.11 No Guarantee of Tax Consequences. The Employer, Company, Board and
Committee make no commitment or guarantee to any Participant that any federal,
state or local tax treatment will apply or be available to any person eligible
for benefits under the Plan and assume no liability whatsoever for the tax
consequences to any Participant.

10.12 Successors of the Company. The rights and obligations of the Company under
the Plan will inure to the benefit of, and will be binding upon, the successors
and assigns of the Company.

10.13 Notice. Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement will be sufficient if in writing
and hand-delivered, or sent by registered or certified mail, in the case of the
Company, to the principal office of the Company, directed to the attention of
the Committee, and in the case of the Participant, to the last known address of
the Participant indicated on the employment records of the Company. Such notice
will be deemed given as of the date of delivery or, if delivery is made by mail,
as of the date shown on the postmark on the receipt for registration or
certification. Notices to the Company may be permitted by electronic
communication according to specifications established by the Committee.

10.14 Headings. Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.

10.15 Gender, Singular and Plural. All pronouns and any variations thereof will
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

10.16 Governing Law. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA. To the extent any provision of, or legal issue relating to, this Plan
is not fully preempted by federal law, such issue or provision will be governed
by the laws of the State of California.

 

22



--------------------------------------------------------------------------------

10.17 Entire Agreement. Unless specifically indicated otherwise, this Plan
supersedes any and all prior communications, understandings, arrangements or
agreements between the parties, including the Employer, the Company, the Board,
the Committee and any and all Participants, whether written, oral, express or
implied relating thereto.

10.18 Binding Arbitration. Any claim, dispute or other matter in question of any
kind relating to this Plan which is not resolved by the claims procedures under
this Plan will be settled by arbitration in accordance with the applicable
employment dispute resolution rules of the American Arbitration Association.
Notice of demand for arbitration will be made in writing to the opposing party
and to the American Arbitration Association within a reasonable time after the
claim, dispute or other matter in question has arisen. In no event will a demand
for arbitration be made after the date when the applicable statute of
limitations would bar the institution of a legal or equitable proceeding based
on such claim, dispute or other matter in question. The decision of the
arbitrators will be final and may be enforced in any court of competent
jurisdiction. The arbitrators may award reasonable fees and expenses to the
prevailing party in any dispute hereunder and will award reasonable fees and
expenses in the event that the arbitrators find that the losing party acted in
bad faith or with intent to harass, hinder or delay the prevailing party in the
exercise of its rights in connection with the matter under dispute.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Board of the Company has approved the adoption of this
Plan as of the Effective Date and has caused the Plan to be executed by its duly
authorized representative this 1st day of May, 2017.

 

VCA INC. /s/ Robert L. Antin Robert L. Antin, Chief Executive Officer

 

24